FOURTH DIVISION
                                DOYLE, P. J.,
                           COOMER and MARKLE, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                        July 2, 2019




In the Court of Appeals of Georgia
 A19A0298. CLAYTON COUNTY, GEORGIA v. NEW IMAGE
     TOWING AND RECOVERY, INC.

      MARKLE, Judge.

      In this appeal, we are asked to decide whether the Clayton County Board of

Zoning Appeals (“BZA”) may require a business license permit applicant to comply

with sections 6.2 and 6.321 of the Clayton County Zoning Ordinance (“the Zoning

Ordinance”), and to submit a site plan of its proposed use of the property to show

such compliance. After the BZA concluded that New Image Towing and Recovery,

Inc. (“New Image”) was required to comply with those sections, New Image filed a

petition for writ of certiorari in the Superior Court of Clayton County challenging the

BZA’s decision. The superior court reversed the BZA’s decision. We granted Clayton

      1
       These sections set forth certain development standards and requirements for
applicable zoning districts. Section 6.32 addresses parking standards, specifically.
County’s (“the County’s”) application for discretionary appeal, and the County now

appeals, arguing that the superior court applied an improper standard of review and

erred in refusing to consider Article 1 of the Zoning Ordinance. We conclude that the

superior court misinterpreted the applicable ordinances, and therefore reverse.

      On a petition for writ of certiorari, “[t]he scope of review of the superior court

is limited to all errors of law and determination as to whether the judgment or ruling

below was sustained by substantial evidence.” (Citation and punctuation omitted.)

City of Dunwoody v. Discovery Practice Mgmt., Inc., 338 Ga. App. 135, 138 (2) (789

SE2d 386) (2016); OCGA § 5-4-12 (b). “In the appellate courts, the standard of

review is whether there is any evidence supporting the decision of the local governing

body, not whether there is any evidence supporting the decision of the superior

court.” (Citation and punctuation omitted.) Jackson County v. Earth Res., Inc., 280

Ga. 389, 391 (627 SE2d 569) (2006).

      So viewed, the record reflects that New Image, a towing and wrecker service,

leased a facility located in Morrow, Georgia in Clayton County’s Heavy Industrial

(“HI”) zoning district. The property had previously been occupied by a fencing

company. In October 2016, the Clayton County Planning and Zoning Administrator

(“the Administrator”) verified that towing and wrecking was a permitted use of the

                                          2
property, and New Image was able to pursue its application for a business license.

During the application process, New Image met with the Technical Review

Committee (“TRC”), which included the County Water Authority, the Transportation

and Development Department, the Planning and Zoning Department, and the Fire

Department. The TRC directed New Image to submit a site plan to facilitate its

review, but New Image refused to do so.2 New Image’s application for a business

license was then suspended.

      In an email dated March 2017, the Administrator responded to New Image’s

request for a written decision and confirmed that New Image was required to submit

a proposed site plan to show how it would comply with parking and other

development requirements under the Zoning Ordinance. New Image appealed this

decision to the BZA, and requested the issuance of its business license.

      At a hearing before the BZA, New Image challenged the application of sections

6.2 and 6.32 of the Zoning Ordinance to its use of the property. Section 6.2 requires

compliance with the minimum development standards under Article 6, including the




      2
        New Image has not articulated a reason for its refusal to submit a site plan
before this Court or, as the record reflects, at any point during the proceedings below.

                                           3
parking standards set forth in section 6.32, when a “structure, parking area or other

site feature . . . [is] enlarged, altered, or expanded.” (emphasis supplied).

      New Image argued that the term “altered” related to physical alterations only;

therefore, because it did not intend to improve or alter the physical features of the

property, sections 6.2 and 6.32 did not apply, and the site plan was thus unnecessary.

The Administrator testified that it was common to request a site plan during the

business license application process, and that, in this instance, the site plan was

necessary to evaluate the effects of the proposed change in the use of the land on the

environment, and public safety and welfare. The BZA unanimously voted to uphold

the Administrator’s decision and found that New Image must submit a site plan to

show its compliance with sections 6.2 and 6.32.

      New Image filed a petition for writ of certiorari to the superior court,

challenging the decision of the BZA. Following a hearing, the superior court reversed

the BZA’s decision. It strictly construed section 6.2 in favor of New Image as the

property owner, and found that section 6.2 applies only when enlarging, altering, or

expanding physical features of the property; therefore, New Image was not required

to adhere to the parking standards in section 6.32. The superior court further found

that New Image was not required to submit a site plan because there is no such

                                           4
express requirement in Article 6. We granted the County’s application for

discretionary review, and this appeal followed.

      1. In related enumerations of error, the County argues that the superior court

erred by reviewing de novo the BZA’s decision. The County further argues that the

superior court misinterpreted section 6.2 by ignoring its plain meaning and

impermissibly deferring to New Image’s interpretation of that section. We conclude

that the superior court erred in its construction of Article 6.

      The County asserts that this matter does not involve construction of the Zoning

Ordinance because the BZA made a factual finding that New Image’s license

application was subject to sections 6.2 and 6.32, and, with regard to the requirement

for the site plan, the Administrator was exercising her administrative discretion. The

County thus contends that, instead of reviewing the BZA’s decision de novo, the

superior court was confined to consider “[w]hether the agency acted beyond the

discretionary powers conferred upon it, abused its discretion, or acted arbitrarily or

capriciously with regard to an individual’s constitutional rights.” City of Atlanta Bd.

of Zoning Adjustment v. Midtown North, Ltd., 257 Ga. 496, 499 (4) (360 SE2d 569)

(1987).



                                           5
      The standard of review in a certiorari proceeding before a superior court varies

depending on whether the matter involves an issue of fact or an issue of law. OCGA

§ 5-4-12 (b) provides that the superior court’s “review [is] limited to all errors of law

and determination as to whether the judgment or ruling below was sustained by

substantial evidence.” Because “the substantial-evidence standard is effectively the

same as the any-evidence standard,” courts apply the any-evidence standard when

reviewing issues of fact. (Citation omitted.) City of Atlanta Govt. v. Smith, 228 Ga.

App. 864, 865 (1) (493 SE2d 51) (1997). But when reviewing a question of law, such

as the interpretation of a zoning ordinance, the scope of review is de novo. See SDS

Real Property Holdings, Ltd. v. City of Brookhaven, 341 Ga. App. 862, 864 (1) (802

SE2d 100) (2017).

      Here, the BZA did more than simply make a factual finding; rather, it did so

in the context of the Zoning Ordinance, specifically with respect to the meaning of

“altered” in section 6.2. Thus, the superior court was compelled, as we are, to

construe the ordinance in determining whether the agency overreached its authority.

Northside Corp. v. City of Atlanta, 275 Ga. App. 30, 31 (1) (619 SE2d 691) (2005);

see also SDS Real Property Holdings, Ltd., 341 Ga. App. at 864 (1); City of Atlanta

Bd. of Zoning Adjustment, 257 Ga. at 497-498 (1). And,

                                           6
      [w]e review the construction of a zoning ordinance under a de novo
      standard. . . . Zoning ordinances are to be strictly construed in favor of
      the property owner. Because statutes or ordinances which restrict an
      owner’s right to freely use his property for any lawful purpose are in
      derogation of the common law, they must be strictly construed and never
      extended beyond their plain and explicit terms.

(Citation and punctuation omitted.) SDS Real Property Holdings, Ltd., 341 Ga. App.

at 862. Thus, the superior court’s error was not in the standard of review it applied,

but in the conclusion it reached upon construing the ordinance. Importantly, the

superior court failed to consider the common rules of statutory construction in its

analysis.

      Our principles of statutory construction are well-settled and apply in our

construction of an ordinance. (Citation omitted.) Daniel Corp. v. Reed, 291 Ga. 596,

597 (732 SE2d 61) (2012).

      As such, we look first to the text of the ordinance, and if the text is clear
      and unambiguous, we look no further, attributing to the ordinance its
      plain meaning. As we look to the words of the ordinance, we attribute
      to those words their ordinary, logical, and common meanings, unless a
      clear indication of some other meaning appears. And we read the
      ordinance as a whole according to the natural and most obvious import
      of the language, without resorting to subtle and forced constructions, for
      the purpose of either limiting or extending its operation. Moreover, as
      we consider the meaning of an ordinance, we remember that it is not to
      be construed in a vacuum, but in relation to other ordinances of which
      it is a part, and all ordinances relating to the same subject matter are to
      be construed together, and harmonized wherever possible.

                                           7
(Citations and punctuation omitted.) Id.; see also City of Buchanan v. Pope, 222 Ga.

App. 716, 717, (1) (476 SE2d 53) (1996).

      Turning to the Zoning Ordinance, section 6.2 provides:

      No structure, parking area, or other site feature regulated by this
      ordinance shall be enlarged, altered, or expanded unless the minimum
      improvements required by this Article are provided to the property to the
      extent of its alteration or expansion. In the case of a substantial
      expansion, the portion of the site affected must meet the requirements
      of this Article. An alteration or expansion to an existing property is
      substantial when the area or square footage of the expanded or altered
      land (including property used for building space, parking, or storage) or
      structure, respectively, exceeds twenty (25) percent of the area or square
      footage of the existing land or structure, exclusive of the alteration or
      expansion.

Section 6.32 pertains to parking standards, generally, and subpart PK-03 applies to

HI districts, providing minimum requirements for parking lots, such as paving,

drainage, and lighting.

      Guided by the principles set forth above, as we consider the term, “altered,” in

section 6.2, we look to its plain and ordinary meaning. Daniel Corp. v. Reed, 291 Ga.

at 597. “Altered” is generally defined in broad terms as “made different in some

way.” https://www.merriam-webster.com/dictionary/altered. Next, we consider

sections 6.2 and 6.32 in the context of Article 6 in its entirety. Georgia Power Co. v.


                                          8
Clark, 69 Ga. App. 273, 277 (1) (25 SE2d 91) (1943) (“In construing ordinances, as

in the case of statutes, those in pari materia should be consulted together, in order to

arrive at the meaning of one.”). The County points to section 6.1 of the Zoning

Ordinance as the basis of the Administrator’s authority to request a site plan. We find

that it is also germane to our interpretation of sections 6.2 and 6.32.

      (a) Section 6.1 provides:

      All structures, land uses, land use changes, structural alterations,
      structural relocations, structural additions, and structural enlargements
      that are constructed, created, established, or otherwise occur after the
      effective date of this ordinance (except as may otherwise be provided
      within this ordinance) shall be subject to all Development Standards and
      regulations for the applicable zoning district.

This section expressly includes “land uses” and “land use changes” within the scope

of Article 6. Therefore, Article 6 applies to New Image’s business application –

regardless of whether the features of the property are physically altered- because New

Image proposed a change in the use of the property.

      In light of the broad scope set forth in section 6.1, we conclude that the

superior court’s interpretation of the term “altered” in Section 6.2 is too narrow. See

SDS Real Prop. Holdings, Ltd., 341 Ga. App. at 866 (1) (“All parts of an ordinance

relating to the same subject matter must be harmonized to reconcile conflicts, and any


                                           9
section of an ordinance must be construed in relation to the whole ordinance of which

it is a part.”) (citations and punctuation omitted). Moreover, under section 6.32,

certain parking standards are dependent upon the intensity of a property’s use, e.g.,

a factory is subject to a different parking space ratio than a salvage, storage, or junk

facility. Therefore, we must read section 6.2 to include alterations in the use of a

property; a narrower interpretation is patently unreasonable. And, although zoning

ordinances, as well as any ambiguities therein, are to be strictly construed in favor of

the property owner, they “nevertheless must be given a reasonable construction.”

(Citation omitted.) Bo Fancy Productions, Inc. v. Rabun County Bd. of Commrs., 267

Ga. 341, 343 (1) (b) (478 SE2d 373) (1996). Viewing sections 6.2 and 6.32 in

harmony with section 6.1, we find that the term “altered” in section 6.2 includes

changes in land use unaccompanied by physical alterations to the site.

      Here, there was evidence that New Image’s proposed use varied from that of

the former lessee. See Jackson County, 280 Ga. at 391 (under the appropriate

standard of review, “we consider whether there is any evidence supporting the

decision of the local governing body.”) (citation omitted). As recognized by one of

the BZA members, and testified to by the Planning and Zoning Division consultant

at the BZA hearing, there is a significant difference in intensity of use between the

                                          10
former fencing company’s “laying wire” and New Image’s proposed use involving

“laying down any number of vehicles.” Therefore, the BZA correctly found that New

Image was altering the site and was thus required to comply with sections 6.2 and

6.32. The superior court erred in reversing the BZA’s decision.

      (b) Turning to the site plan, the County argues that the Administrator’s

authority to request one stems from section 6.1, as a means to gauge an applicant’s

compliance with Article 6 Although there is no specific reference to site plans in

section 6.1 or 6.2, other sections of Article 6 contemplate the submission of one.

Notably, pursuant to the section pertaining to parking standards, the Administrator

may defer some parking requirements if she determines that the parking standards for

a proposed use are excessive and if the applicant’s site plan allocates space for future

parking improvements. Clayton County Zoning Ordinance § 6.32, PK-03 (Q).

      At the BZA hearing, the Administrator testified that a site plan is required

during the application process so that the TRC can make informed zoning decisions

and consider potential environmental and safety impacts of the proposed use. The

consultant testified that, without a site plan, the County planners and the

Administrator “have nothing to go by” and cannot make determinations regarding



                                          11
essential criteria, such as the arrangement of the vehicles on the property or their

ingress and egress.

      New Image contends that the Administrator’s authority to require a site plan

during the business application process is arbitrary because there are no express

guidelines set forth in the Ordinance governing her discretion to do so. In support of

this argument, New Image cites to Arras v. Herrin, 255 Ga. 11 (334 SE2d 677)

(1985). We are not persuaded.

      In Arras, a convenience store owner brought a constitutional challenge against

a county ordinance where he was denied a license to sell alcoholic beverages despite

satisfying the technicalities of the applicable county ordinance. The ordinance at issue

gave the local governing body unfettered discretion in determining both the fitness

of an applicant to operate such a business and whether the business “is proper and to

the best welfare and in the best interests of” the county. Id., 255 Ga. at 12. The

Supreme Court of Georgia found that the applicant was denied due process because

this language was impermissibly vague and afforded no control over the governing

body’s discretion. Id.

      First, we note that the posture here is somewhat different from that in Arras

because New Image has not yet completed the application process, which stalled upon

                                          12
its unexplained refusal to submit a site plan; thus, there is no deprivation of a

constitutional right at issue here, as in Arras. Moreover, the development standards

that guide the business license application process are set forth in Article 6, and those

include the submission of site plans. Finally, apart from selective language taken from

the BZA hearing minutes,3 New Image points to no evidence that would show that the

requirement for the site plan was arbitrary in this instance. To the contrary, as

discussed above, the Administrator explained that a site plan was necessary to

determine whether New Image’s proposed use was in compliance with sections 6.2

and 6.32. This explanation is entirely reasonable, especially in the absence of any

evidence of harm New Image would suffer due to the requirement for the site plan.

Cf. Frazier v. Deen, 221 Ga. App. 153, 154 (470 SE2d 914) (1996) (waiver of garage




      3
         In an attempt to show arbitrariness, New Image points to a phrase in the
Administrator’s statement at the commencement of the hearing: “we require site plans
in certain instances and this is one of those instances . . .” However, prior to this
comment, the Administrator explained that the reason a site plan may be required is
to facilitate her department’s task of determining whether a property is permitted
under the zoning classifications. Furthermore, in explaining the procedures for the
pre-application meeting with the TRC, the Administrator later stated that they would
typically request a site plan as part of that process. And, as discussed above, the
Administrator adequately justified her rationale for requiring a site plan under these
circumstances throughout the hearing.

                                           13
placement covenant not arbitrary and capricious where there was no evidence of harm

to plaintiffs).

       Viewing Article 6 as a whole, and considering the record below in its entirety,

the Administrator did not abuse her discretion in requiring New Image to submit a

site plan during the business license application process, nor did the BZA abuse its

discretion in upholding that decision. See City of Atlanta Bd. of Zoning Adjustment,

257 Ga. at 499 (4). Accordingly, the superior court erred in its holding that the site

plan was not required.

       Because we find that the superior court misconstrued the applicable sections

of the Zoning Ordinance, we reverse the superior court’s decision.

       2. Based on our ruling in Division 1, we need not address the County’s

remaining enumeration of error.

       Judgment reversed. Doyle, P. J., concurs. Coomer, J., dissents.



       *THIS OPINION IS PHYSICAL PRECEDENT ONLY. COURT OF

APPEALS RULE 33.2




                                         14
 A19A0298. CLAYTON COUNTY, GEORGIA v. NEW IMAGE

       TOWING AND RECOVERY, INC.

      COOMER, Judge, dissenting.

      Because the majority’s interpretation of the applicable zoning ordinances

expands the ordinances’ plain and ordinary meaning, I find it necessary to dissent.

“Zoning ordinances must be strictly construed in favor of the property owner and

never extended beyond their plain and explicit terms.” Northside Corp. v. City of

Atlanta, 275 Ga. App. 30, 32 (2) (619 SE2d 691) (2005) (footnote omitted). “Where

the language of the ordinance is plain and unambiguous, and does not lead to

contradictory, absurd, or wholly impracticable results, it is the sole evidence of

legislative intent and must be construed according to its terms.” Id. (footnote and

punctuation omitted). It is well established that “[s]ince statutes and ordinances

which restrict an owner’s right to freely use his property for any lawful purpose are
in derogation of the common law, . . . ambiguities in the language of zoning

ordinances should be resolved in favor of the free use of property, . . . and any

ambiguity or uncertainty in a land regulation ordinance must be construed in favor

of the free use of the land.” DeKalb County v. Post Apartment Homes, L.P., 234 Ga.

App. 409, 410 (1) (506 SE2d 899) (1998) (citations and punctuation omitted).

       Here, Article 6, Sections 6.1 and 6.2 of the Clayton County Zoning Ordinance

states, in pertinent part that:

       Sec. 6.1 - Introduction. All structures, land uses, land use changes,
       structural alterations, structural relocations, structural additions, and
       structural enlargements that are constructed, created, established, or
       otherwise occur after the effective date of this ordinance . . . shall be
       subject to all Development Standards and regulations for the applicable
       zoning district.


       Sec. 6.2 - Expansion or Modification of Existing Uses and Structures.
       No structure, parking area, or other site feature regulated by this
       ordinance shall be enlarged, altered, or expanded, unless the minimum
       improvements required by this Article are provided to the property to the
       extent of its alteration or expansion. In the case of a substantial
       expansion, the portion of the site affected must meet the requirements
       of this Article. An alteration or expansion to an existing property is
       substantial when the area or square footage of the expanded or altered
       land (including property used for building space, parking, or storage) or
       structure, respectively, exceeds twenty (25) [sic] percent of the area or

                                          2
      square footage of the existing land or structure, exclusive of the
      alteration or expansion.


      In its interpretation of these ordinances, the majority focuses on the meaning

and application of the term “altered” in section 6.2 to reach its conclusion that the

term “altered” “includes changes in land use unaccompanied by physical alterations

to the site.” However, the term that is most ambiguous and unaddressed in the

majority opinion is “other site feature.” A plain and ordinary reading of section 6.2

shows that certain minimum improvements required by the article must be performed

when a “structure, parking area, or other site feature” will be “altered.” Apparently,

the majority has assumed the term “other site feature” includes all terms recited in the

section 6.1,“Introduction.”

      To read section 6.2, as the majority infers, to include “land uses” and “land use

changes” in the definition of “other site feature” is to impermissibly expand the

ordinance beyond its explicit terms. The majority cites section 6.1’s use of the terms

“land use” and “land use changes,” which are included in the list of occurrences that

are subject to the ordinance’s requirements, to conclude that changes in the

Appellee’s use of its land require it to satisfy the strictures of section 6.2. This




                                           3
conclusion is contrary to the record and is not supported by ordinary principles of

construction nor the common law.

             Construction of an ordinance is a question of law, subject to the
      canons of statutory construction, and it is the court’s duty to determine
      and put into effect the intention of the lawmakers. In construing a
      legislative act, a court must first look to the literal meaning of the act. If
      the language is plain and does not lead to any absurd or impracticable
      consequences, the court simply construes it according to its terms and
      conducts no further inquiry. Further, statutes are to be construed in
      accordance with their real intent and meaning and not so strictly as to
      defeat their legislative purpose, and statutory construction must square
      with common sense and sound reasoning. These rules apply to the
      interpretation of city ordinances as well as statutes.


City of Atlanta v. Miller, 256 Ga. App. 819, 820 (1) (569 SE2d 907) (2002) (citations

and punctuation omitted).

      Section 6.1 does not provide definitions for the terms in section 6.2 and does

not support the conclusion of the majority. Reading the sections in the context of the

entire article of the ordinance, section 6.1 is tantamount to a jurisdictional statement.

It sets out all the possible occurrences that are or may be subject to the substantive

portions of the ordinance. Section 6.2 must operate within the jurisdictional limits

established by section 6.1, but it does not necessarily apply to every possible


                                            4
occurrence listed in section 6.1. Section 6.2 only applies to the alteration of any

“structure, parking area, or other site feature regulated by” the ordinance. The

alteration in issue before the Court is not an alteration to a structure or parking area

and, therefore, can only be subject to section 6.2 if it is an alteration to an “other site

feature.” The term is not defined anywhere in the ordinance that is before the Court.

       Reading the ordinance as a whole, the drafters intended section 6.2 to apply to

physical alterations to structures or features of the land – changes to land uses were

not contemplated by the ordinance. The second and third sentences of section 6.2

indicate it applies to an “alteration or expansion” that is physical, tangible, and

quantifiable and that expands or alters either “land...or [a] structure.” In this context,

the majority’s conclusion that section 6.2 is unambiguous in its application to a

change in land uses cannot be supported.

       Turning to the issue of whether the site plan was required under the ordinance,

the majority correctly states that there is no specific requirement for site plans in

section 6.1 or 6.2 of the ordinance. It concludes that other sections of the article

contemplate the submission of one,1 and relies on the testimony of the Administrator


       1
       The majority cites to five other sections within article 6 of the ordinance that
contemplate the submission of a site plan. Section 6.29 requires site plans be
submitted and approved prior to the expansion or development of mobile home parks.

                                            5
who stated that in certain instances a site plan is required during the business licenses

application process. However, the majority should not infer requirements that are not

expressly stated in the applicable ordinance. Otherwise, the purpose of written

ordinances that have been debated in public and approved by an elected body become

irrelevant, or worse, become tools of personal interpretation by individual

bureaucrats. Our Court has held that the “testimony by county officers cannot change

the plain meaning of an unambiguous ordinance[, and] neither should [a] county be

allowed to extend the plain, objective intent of [an ordinance’s terms] by testimony

that county officers subjectively meant for it to attach to more than what [the

ordinance] plainly stated.” Post Apartment Homes, L.P., 234 Ga. App. at 411 (1)

(citations and punctuation omitted). Here, the county suspended the business license

application process because New Image did not submit a site plan which, under the

applicable ordinance, it was not required to do. Contrary to the majority’s conclusion



Section 6.30 requires site plans before building six foot walls or privacy fences.
Section 6.34 requires site plans for landscaping, but only if the building around which
the landscaping will be planted required a site plan. Section 6.36 applies to lighting,
but only where a work permit to install lighting has been applied for. Section 6.32
requires a site plan when an applicant seeks variance from county parking standards
during construction of a parking lot. Each of these sections has specific, unambiguous
requirements for when site plans must be provided. None of these provisions applies
to Appellee’s request for a business license.

                                           6
that New Image failed to show that the county’s requirement for the site plan was

arbitrary in this instance, neither the majority’s opinion nor the record reveals any

ordinance that required such a submission by New Image.2

      Accordingly, I would affirm the trial court and must respectfully dissent.




      2
         The facts of this case fit squarely within the guidance provided by our
Supreme Court in Arras v. Herrin, 255 Ga. 11 (334 SE2d 677) (1985). The majority
seeks to distinguish Arras on the ground that the Appellant has not denied Appellee’s
business license and, consequently, has not deprived Appellee of a constitutional
right. This distinction is not persuasive. In the present case, Appellant “suspended”
Appellee’s application process until such time as Appellee would submit a site plan.
The process was “suspended” by the Administrator in October 2016 and confirmed
by the BZA in May 2017. The Appellee has not reinstated the process, nor has it
taken action to deny Appellee’s application, which has the same result as denying the
application. Because New Image has complied with all necessary requirements for
obtaining a business license and is not required to submit a site plan in this instance,
the county must issue the business license applied for. See Mayor & Aldermen of
City of Savannah v. TWA, Inc., 233 Ga. 885, 886 (214 SE2d 370) (1975) (where
applicants for business license had complied with all the requirements necessary for
obtaining business licenses, municipality was required to issue the licenses).

                                           7